            Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEVIN WILLIAMS,

                                 Plaintiff,

                     -against-
                                                                   20-CV-10614 (LTS)
ORANGE COUNTY JAIL
ADMINISTRATION/OFFICERS; CAPTAIN                                  ORDER TO AMEND
POTTER; LT. BURLINSKI; SRG. PROCIA;
SRG. KITSZLCA; OFFICER WETZEL;
OFFICER CZHUBAK; TOWN OF GOSHEN,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who was incarcerated in the Orange County Jail, brings this action pro se,

alleging that Defendants violated his First, Fifth, and Eighth Amendment rights. 1 By order dated

April 9, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (IFP). 2 For the reasons set forth in this order, the Court grants Plaintiff

leave to file an amended complaint within sixty days of the date of this order.

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune


        1
         On March 25, 2021, Plaintiff filed a letter to inform the Court that he has been released
and to update his mailing address. (ECF No. 5.)
        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 2 of 13




from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
          Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 3 of 13




                                         BACKGROUND

       Plaintiff Devin Williams brings this complaint against the town of Goshen, and

administrators and officers of the Orange County Jail. He alleges that, for over ten months in

2020, Defendants denied him the right to communicate with his co-defendants, based on a “false

excuse that NY state has made a mandated Executive Order to keep co-defendants apart.” (ECF

No.1 at 5.) Plaintiff asserts that this restriction of communication violated his First, Fifth, and

Eighth Amendment rights. (Id. at 2.)

       Plaintiff seeks unspecified monetary damages and injunctive relief. (Id. at 6.)

                                           DISCUSSION

A.     First Amendment Claim

       Plaintiff’s claim that he was not allowed to communicate with his co-defendants fails to

state a claim. “A prison inmate . . . retains those First Amendment rights that are not inconsistent

with his status as a prisoner or with the legitimate penological objectives of the corrections

system.” Shakur v. Selsky, 391 F.3d 106, 113 (2d Cir. 2004) (quoting Giano v. Senkowski, 54 F.3d

1050, 1053 (2d Cir. 1995)). Although “[p]rison walls do not form a barrier separating prison

inmates from the protections of the Constitution,” Thornburgh v. Abbott, 490 U.S. 401, 407

(1989) (internal citations and quotation marks omitted), those protections are of a limited scope

in view of the “inordinately difficult” modern prison administration, id. Challenges to the

constitutionality of prison regulations must be assessed in the light of legitimate penal objectives.

Pell v. Procunier, 417 U.S. 817, 823 (1974).

       The Supreme Court listed four factors that a court must consider in determining whether

a prison regulation impinging on an inmate’s constitutional rights is permissible: (1) whether

there is a rational connection between the challenged restriction and the legitimate governmental

interest used to justify it; (2) whether alternative avenues of exercising the right remain open to


                                                  3
          Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 4 of 13




the inmate; (3) whether accommodation of the right will have an adverse impact on guards, other

inmates, and allocation of prison resources generally; and (4) whether obvious, easy alternatives

to the restriction exist. Turner v. Safley, 482 U.S. 78, 89–90 (1987). Specifically, the Second

Circuit held that revocation of an inmate’s privilege of correspondence with another inmate was

reasonably related to legitimate penological concerns and was therefore constitutional. Purnell v.

Lord, 952 F.2d 679, 683 (2d Cir. 1992). The Supreme Court has held that a prison regulation

restricting inmates’ direct communication with others is constitutional if inmates can

communicate indirectly through their families, friends, clergy, or attorneys. Pell, 417 U.S. at 825.

       Here, Plaintiff’s mere allegation that he was not permitted to communicate with his co-

defendants does not state a First Amendment claim. Given the plethora of legitimate penological

concerns, such a claim is not “plausible on its face.” Twombly, 550 U.S. at 570. Moreover,

Plaintiff does not allege that he was deprived of indirect means of communication with his co-

defendants. He thus does not allow the Court to draw “the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

B.     Leave to Amend

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege




                                                 4
             Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 5 of 13




additional facts to state a valid First Amendment claim, the Court grants Plaintiff sixty days’

leave to amend his complaint to detail his claims. 3

        Plaintiff is granted leave to amend his complaint to provide additional facts in support of

his claim. In the “Statement of Claim” section of the amended complaint form, Plaintiff must

provide a short and plain statement of the relevant facts supporting each claim against each

defendant. If Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff

should include all of the information in the amended complaint that Plaintiff wants the Court to

consider in deciding whether the amended complaint states a claim for relief. That information

should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint must tell the Court: who violated his federally

protected rights and how; when and where such violations occurred; and why Plaintiff is entitled

to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.




        3
        The facts as alleged by Plaintiff are insufficient to state claims under the Fifth and
Eighth Amendments. These claims must therefore be dismissed for failure to state a claim. See
28 U.S.C. 1915(e)(2)(B)(ii).


                                                  5
           Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 6 of 13




                                          CONCLUSION

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-10614 (LTS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 17, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  6
               Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 7 of 13




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 8 of 13




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 9 of 13




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 10 of 13




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 11 of 13




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-10614-LTS Document 7 Filed 06/17/21 Page 13 of 13




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
